 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502 Choctaw Manufacturing Company, Inc. and Union of Needletrades, Industrial and Textile Employees, AFLŒCIO, CLC.  Cases 15ŒCAŒ16699, 15ŒCAŒ16703, 15ŒCAŒ16705, and 15ŒCAŒ16755 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to file an answer to the consolidated complaint.  Upon charges and amended charges filed by the Union of Needletrades, Industrial and Textile Employees, AFLŒCIO, CLC, the Union, between August 2, and October 16, 2002, the General Counsel issued the consolidated complaint on November 29, 2002, against Choctaw Manufacturing Company, Inc., the Respondent, alleging that it has vio-lated Section 8(a)(1), (3), and (5) of the Act.  The Re-spondent failed to file an answer.2On February 21, 2003, the General Counsel filed a Motion for Summary Judgment with the Board and Memorandum in support.  On March 5, 2003, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The alle-gations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the consolidated complaint affirma-tively states that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations                                                            1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaint.  Accordingly, we construe the General Counsel™s motion as a motion for default judgment. 2 The General Counsel™s motion indicates that the Respondent has filed a petition for bankruptcy.  It is well established that the institution of bankruptcy proceedings does not deprive the Board of jurisdiction or authority to entertain and process an unfair labor practice case to its final disposition.  See, e.g., Cardinal Services, 295 NLRB 933 fn. 2 (1989), and cases cited there.  Board proceedings fall within the excep-tion to the automatic stay provisions for proceedings by a governmental unit to enforce its police or regulatory powers.  See id.; NLRB v. 15th Avenue Iron Works, Inc., 964 F.2d 1336, 1337 (2d Cir. 1992).  Accord: Aherns Aircraft, Inc. v. NLRB, 703 F.2d 23 (1st Cir. 1983). in the General Counsel™s motion disclose that the Re-gion, by letter dated February 5, 2003, notified the Re-spondent that unless an answer was received by February 14, 2003, a Motion for Default Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s motion for default judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation with an office and place of business in Silas, Alabama, has been engaged in manufacturing apparel.   Annually, the Respondent, in conducting its business operations described above, purchases and receives at its Silas, Alabama facility goods valued in excess of $50,000 directly from points outside the State of Ala-bama, sells and ships, from its Silas, Alabama facility goods valued in excess of $50,000 directly to points out-side the State of Alabama, and derives gross revenues in excess of $500,000. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Union of Needletrades, Industrial and Textile Employees, AFLŒCIO, CLC, is a labor or-ganization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the following individuals held the positions set forth opposite their names and have been supervisors of the Respondent within the meaning of Section 2(11) of the Act and agents of the Respondent within the meaning of Section 2(13) of the Act  R. Malcolm Utsey President Randy Utsey  Manager James Giles  Plant Manager Becky Hollis Mazingo Supervisor Mary Hill  Supervisor Lois Trailor  Supervisor James Agee  Supervisor  About August 8, 2002, the Respondent, by Lois Trailor, at the Respondent™s facility: (1) informed em-ployees that doctor-excused and personal day absences would not be accepted for absences occurring on August 12, 2002, to prevent employees from engaging in activi-ties on behalf of the Union; and (2) threatened to termi-nate employees if they engaged in activities on behalf of the Union. About August 8, 2002, the Respondent, by Becky Hollis Mazingo, at the Respondent™s facility: (1) threat-ened employees with closure of the Respondent™s facility 340 NLRB No. 66  CHOCTAW MFG. CO. 503if employees engaged in activities on behalf of the Un-
ion; and (2) threatened to 
terminate employees if they 
engaged in activities on behalf of the Union. 
About August 12, 2002, the Respondent, by Randy Ut-
sey, at the Respondent™s facility, informed employees 
that they were being terminat
ed because they engaged in 
protected concerted activities and activities on behalf of 
the Union. 
From about August 7, to about August 8, 2002, certain 
employees of the Respondent represented by the Union 
and employed at the Respondent™s facility ceased work 
concertedly and engaged in a strike. 
The strike was caused by the Respondent™s unfair la-
bor practice of refusing to negotiate for a collective-
bargaining agreement with the Union since about July 
30, 2002, as described below. 
About August 8, 2002, by faxed letter, the following 
employees, who had engaged in the strike described 

above, made an unconditional offer to return to their 
former positions of employment 
 Henry McGrew 
Willie Witherspoon, Jr. 
Tracy McGrew Johnny McGrew  
Jamie Dearmon 
 Since about August 8, 2002, the Respondent has failed 
and refused to reinstate the employees named above to 
their former positions of employment, and about that 
same date, the Respondent te
rminated these employees. 
The Respondent terminated employees Henry 
McGrew, Willie Witherspoo
n Jr., Tracy McGrew, 
Johnny McGrew, and Jamie Dearmon because they as-

sisted the Union and engaged in union activities, and to 
discourage employees from engaging in union activities. 
The following employees of the Respondent (the unit), 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act All production and maintenance employees, including 
machine operators, mechanics, packers and cutting 
room employees employed at the Company™s Silas, 
Alabama facility, excluding office clerical employees, 
professional employees, guards and supervisors as de-
fined in the Act. 
On November 6, 1978, the Amalgamated Industrial 
and Service Workers (Amalgam
ated) was certified as the 
exclusive collective-bargaining
 representative of the unit. 
In 1995, Amalgamated merged with the International 
Ladies™ Garment Workers™ Unio
n to form the Union.  At 
all times since this merger, and at all material times, the 
Union has been the designated exclusive collective-
bargaining representative of th
e unit, and since 1995 the 
Union has been recognized as the representative by the 
Respondent.  This recognitio
n has been embodied in suc-
cessive collective-bargaining 
agreements, the most recent 
of which is effective from February 1, 1999, to January 
31, 2002.  By supplemental agreement dated January 30, 
2002, this agreement was renewed for 6 months through 
July 31, 2002. 
At all times since 1995, based on Section 9(a) of the 
Act, the Union has been the exclusive collective-

bargaining representative of the unit. 
Since about July 30, 2002, the Respondent has refused 
to negotiate for a collective-bargaining agreement with 
the Union. 
About August 6, 2002, the Respondent eliminated 
smoking breaks. 
About July and August 2002, the Respondent laid off 
employees in its trouser line. 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit and 
are mandatory subjects for the purposes of collective 
bargaining. 
The Respondent eliminated smoking breaks without 
prior notice to the Union and without affording the Un-

ion an opportunity to bargain with the Respondent with 
respect to this conduct and the effects of this conduct. 
The Respondent laid off employees in its trouser line 
without affording the Union an opportunity to bargain 
with the Respondent about th
e effects of this conduct. 
Since about August 8, 2002, the Union, by letter, has 
requested that the Respondent furnish the Union with the 

following information 
 (a) A complete list of bargaining unit employees 
and their respective addresses and telephone num-
bers; 
(b) By individual each employee[™]s job assign-
ment showing job seniority and plant seniority; 
(c) By individual each employee[™]s most recent 
rate of pay both time work and piece work; and 
(d) A copy of the OSHA log 200 for the previous 
calendar year. 
 Since about August 22, 2002, the Union, by letter, has 
requested that the Respondent furnish the Union with a 
list of any and all employees hired by the Respondent 
from July 30 through August 22, 2002, their current posi-
tions, hire dates, and rates of pay. 
The information requested 
by the Union is necessary 
for, and relevant to, the Union™s performance of its duties 
as the exclusive collective-ba
rgaining representative of 
the unit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504 Since about August 10, 2002, the Respondent, by let-
ter, has failed and refused to furnish the Union with the 
information requested by it on August 8, 2002. 
Since about August 22, 2002, the Respondent has 
failed and refused to furnish the Union with the informa-

tion requested by it on August 22, 2002. 
CONCLUSIONS OF LAW 
1. By the acts and conduct described above, the Re-
spondent has been interfering 
with, restraining, and co-
ercing employees in the exer
cise of the rights guaranteed 
in Section 7 of the Act, in violation of Section 8(a)(1) of 
the Act. 
2. In addition, by discharging employees because they 
engaged in union and other protected activities, the Re-
spondent has discriminated in regard to the hire or tenure 
or terms and conditions of employment of its employees 
thereby discouraging membership in a labor organiza-
tion, in violation of Section 8(a)(3) of the Act. 
Further, by failing and refusing to negotiate for a col-
lective-bargaining agreement with the Union; by failing 
and refusing to give the Union notice and an opportunity 
to bargain about the decision to eliminate smoking 
breaks about August 6, 2002, and its effects; by laying 
off employees in its trouser line about July and August 
2002, without affording the Union an opportunity to bar-
gain with respect to the effects of this decision; and by 
failing and refusing to provide the Union with requested 
information that is necessary for and relevant to the Un-
ion™s performance of its dut
ies as the exclusive collec-
tive-bargaining representative 
of the unit, the Respondent 
has violated Section 8(a)(5) of the Act. 
3. The Respondent™s unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the 
Act. REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) 
and/or (3) by refusing to reinstate and by discharging 
employees Henry McGrew, Willie Witherspoon Jr., 
Tracy McGrew, Johnny McGr
ew, and Jamie Dearmon, 
we shall order the Respondent to offer these employees 
full reinstatement to their former jobs, or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed.  Further, we shall order 
the Respondent to make them whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against them.  Backpay shall be computed in 
accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).  The Respondent 
shall also be required to remove from its files any and all 
references to the unlawful failure to reinstate and dis-
charges of Henry McGrew, Willie Witherspoon Jr., 
Tracy McGrew, Johnny McGr
ew, and Jamie Dearmon, 
and to notify them in writing that this has been done. 
Further, having found that the Respondent has violated 
Section 8(a)(5) and (1) of the Act by refusing to negoti-
ate for a collective-bargaining 
agreement with the Union, 
we shall order the Respondent, on request, to bargain in 
good faith with the Union and, if an understanding is 
reached, to embody that unde
rstanding in a signed agree-
ment. 
In addition, we shall order the Respondent to rescind, 
on request, the unlawful unilateral elimination of smok-
ing breaks about August 6, 2002, and to make whole the 
unit employees for any loss of earnings and other bene-
fits they may have suffered as a result of the Respon-
dent™s unlawful actions.  Backpay shall be computed in 
accordance with 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444 F. 2d 502 (6th Cir. 1071), with interest 

as prescribed in 
New Horizons for the Retarded
, supra.   
Further, having found that the Respondent unlawfully 
failed and refused to bargain with the Union about the 

effects of the Respondent™s d
ecision to lay off the em-
ployees in its trouser line, we shall order the Respondent 
to bargain with the Union, on request, about the effects 
of that decision.  Because of the Respondent™s unlawful 
conduct, however, the laid off employees have been de-
nied an opportunity to bargain through their collective-
bargaining representative.  Meaningful bargaining cannot 
be assured until some measure of economic strength is 
restored to the Union.  A bargaining order alone, there-
fore, cannot serve as an adequate remedy for the unfair 
labor practices committed. 
Accordingly, we deem it nece
ssary, in order to ensure 
that meaningful bargaining occurs and to effectuate the 
policies of the Act, to acco
mpany our Order with a lim-
ited backpay requirement designed to make whole the 
employees for losses suffered as
 a result of the violations 
and to recreate in some practicable manner a situation in 
which the parties™ bargaining position is not entirely de-

void of economic consequences for the Respondent.  We 
shall do so by ordering the Respondent to pay backpay to 
the laid off employees in a manner similar to that re-
quired in 
Transmarine Navigation Corp
., 170 NLRB 389 
(1968),
3 as clarified by Melody Toyota
, 325 NLRB 846 
(1998). 
                                                          
 3 See also Live Oak Skilled Care & Manor
, 300 NLRB 1040 (1990). 
 CHOCTAW MFG. CO. 505Thus, the Respondent shall pay its laid off employees 
backpay at the rate of their no
rmal wages when last in the 
Respondent™s employ from 5 days after the date of this 
Decision and Order until occurrence of the earliest of the 
following conditions:  (1) the date the Respondent bar-
gains to agreement with the Union on those subjects per-
taining to the effects of the layoffs; (2) a bona fide im-

passe in bargaining; (3) the Union™s failure to request 
bargaining within 5 business days after receipt of this 
Decision and Order, or to commence negotiations within 
5 business days after receipt of the Respondent™s notice 
of its desire to bargain with the Union; or (4) the Union™s 
subsequent failure to bargain in good faith. 
In no event shall the sum pa
id to these employees ex-
ceed the amount they would ha
ve earned as wages from 
the date on which they were laid off to the time they se-
cured equivalent employment elsewhere, or the date on 
which the Respondent shall have offered to bargain in 

good faith, whichever occurs sooner.  However, in no 
event shall this sum be less than the employees would 
have earned for a 2-week period at the rate of their nor-
mal wages when last in the Respondent™s employ.  Back-
pay shall be based on earnings which the laid off em-
ployees would normally have
 received during the appli-

cable period, less any net interim earnings, and shall be 
computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Finally, having found that the Respondent violated 
Section 8(a)(5) and (1) by failing and refusing to provide 
the Union with necessary a
nd relevant information it 
requested on August 8 and 22, 2002, we shall order the 
Respondent to provide the information to the Union. 
ORDER The National Labor Relations Board orders that the 
Respondent, Choctaw Manuf
acturing Company, Inc., 
Silas, Alabama, its officers, agents, successors, and as-
signs, shall 
1.  Cease and desist from 
(a) Informing employees that doctor-excused and per-
sonal day absences will not 
be accepted for absences in 
order to prevent employees from engaging in activities 
on behalf of the Union. 
(b) Threatening employees w
ith termination if they 
engage in activities on behalf of the Union. 
(c) Threatening employees with the closure of the Re-
spondent™s facility if they engage in activities on behalf 
of the Union. 
(d) Informing employees that their employment was 
terminated because they enga
ged in protected concerted 
activities and activities on behalf of the Union. 
(e) Failing and refusing to reinstate unfair labor prac-
tice strikers to their former positions upon their uncondi-
tional offers to return to work. 
(f) Terminating employees because they engaged in 
union activities and assisted the Union. 
(g) Refusing to negotiate for a collective-bargaining 
agreement with the Union of 
Needletrades, In
dustrial and 
Textile Employees, AFLŒCIO, CLC, as the exclusive 
collective-bargaining represen
tative of the employees in 
the following unit  
All production and maintenance employees, including 

machine operators, mechanics, packers and cutting 
room employees employed at the Company™s Silas, 
Alabama facility, excluding office clerical employees, 
professional employees, guards and supervisors as de-
fined in the Act. 
(h) Unilaterally eliminating smoking breaks. 
(i) Laying off employees in the trouser line without af-
fording the Union an opportunity to bargain with the 
Respondent with respect to the effects of this conduct.  
(j) Failing and refusing to furnish the Union with in-
formation that is relevant and necessary to the perform-
ance of its duties as the excl
usive bargaining representa-
tive of the unit employees.   
(k) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Henry McGrew, Willie Wither
spoon Jr., Tracy McGrew, 
Johnny McGrew, and Jamie Dearmon, full reinstatement 
to their former jobs, or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(b) Make Henry McGrew, Willie Witherspoon Jr., 
Tracy McGrew, Johnny McGrew, and Jamie Dearmon 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them, with inter-
est, in the manner set forth in the remedy section of this 

decision. (c) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful fail-

ure to reinstate and discharg
es of Henry McGrew, Willie 
Witherspoon Jr., Tracy McGrew, Johnny McGrew, and 

Jamie Dearmon, and within 3 
days thereafter notify them 
in writing that this has been done, and that the failures to 
reinstate and the discharges will not be used against them 
in any way. 
(d) On request, bargain with the Union as the exclusive 
collective-bargaining repres
entative of the unit employ-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506 ees concerning terms and conditions of employment and, 
if an understanding is reached, embody that understand-
ing in a signed agreement. 
(e) On request, rescind the unlawful unilateral elimina-
tion of smoking breaks about August 6, 2002, and make 

whole the unit employees for any loss of earnings and 
other benefits they may have suffered as a result of the 
Respondent™s unlawful unilateral change, in the manner 
set forth in the remedy section of this decision.   
(f) On request, bargain with
 the Union over the effects 
of the Respondent™s decision to lay off the employees on 

its trouser line, and reduce to writing and sign any 
agreement reached as a result of such bargaining. 
(g) Pay the employees laid off from the trouser line 
their normal wages when la
st in the Respondent™s em-
ploy from 5 days after the date of this Decision and Or-
der until the occurrence of the earliest of the following 
conditions:  (1) the date the Respondent bargains to 

agreement with the Union on 
those subjects pertaining to 
the effects of the layoffs on its employees; (2) a bona 

fide impasse in bargaining; (3) the Union™s failure to 
request bargaining within 5 business days after receipt of 
this Decision and Order, or to commence negotiations 
within 5 business days after 
receipt of the Respondent™s 
notice of its desire to bargain with the Union; or (4) the 
Union™s subsequent failure to bargain in good faith; but 
in no event shall the sum paid to any of the employees 
exceed the amount they woul
d have earned as wages 
from the date on which they were laid off to the time 
they secured equivalent empl
oyment elsewhere, or the 
date on which the Respondent shall have offered to bar-
gain in good faith, whichever occurs sooner; provided, 
however, that in no event shall this sum be less than the 
employees would have earned for a 2-week period at the 
rate of their normal wages when last in the Respondent™s 
employ, with interest, as set forth in the remedy section 
of this decision.   
(h) Furnish the Union with the information it requested 
on August 8 and 22, 2002. 
(i) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(j) Within 14 days after service by the Region, post at 
its facility in Silas, Alabama, copies of the attached no-
tice marked ﬁAppendix.ﬂ
4  Copies of the notice, on forms 
provided by the Regional Director for Region 15, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since August 8, 2002. 
(k) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT inform employees that doctor-
excused and personal day absences will not be accepted 

for absences in order to prevent employees from engag-
ing in activities on behalf of the Union. 
WE WILL NOT threaten employees with termination 
if they engage in activities on behalf of the Union.
                                                           
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CHOCTAW MFG. CO. 507WE WILL NOT threaten employees with the closure 
of our facility if they engage in activities on behalf of the 
Union.
 WE WILL NOT inform employees that their employ-
ment was terminated because they engaged in protected 

concerted activities and activities on behalf of the Union. 
WE WILL NOT fail and refuse to reinstate unfair la-
bor practice strikers to their former positions upon their 

unconditional offers to return to work.
 WE WILL NOT terminate employees because they 
engaged in union activities and assisted the Union. 
WE WILL NOT refuse to negotiate for a collective-
bargaining agreement with 
the Union of Needletrades, 
Industrial and Textile Employees, AFLŒCIO, CLC, as 
the exclusive collective-barg
aining representative for our 
unit employees.  The appropriate unit is 
All production and maintenance employees, including 
machine operators, mechanics, packers and cutting 
room employees employed at our Company™s Silas, 
Alabama facility, excluding office clerical employees, 
professional employees, guards and supervisors as de-

fined in the Act. 
WE WILL NOT unilaterally eliminate smoking 
breaks. 
WE WILL NOT lay off employees in the trouser line 
without affording the Union an opportunity to bargain 

with respect to the eff
ects of this conduct.   
WE WILL NOT fail and refuse to furnish the Union 
with information that is relevant and necessary to the 

performance of its duties as
 the exclusive bargaining 
representative of our unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Henry McGrew, Willie 
Witherspoon Jr., Tracy McGrew, Johnny McGrew, and 
Jamie Dearmon full reinstatem
ent to their former jobs, 
or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any 

other rights or privileges previously enjoyed. 
WE WILL make Henry McGrew, Willie Witherspoon 
Jr., Tracy McGrew, Johnny McGrew, and Jamie Dear-

mon whole for any loss of earnings and other benefits 
suffered as a result of the discrimination against them, 
with interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any and all refer-

ences to the unlawful failure to reinstate and the unlawful 
discharges of Henry McGr
ew, Willie Witherspoon Jr., 
Tracy McGrew, Johnny McGr
ew, and Jamie Dearmon, 
and WE WILL, within 3 days thereafter notify them in 
writing that this has been done, and that the failures to 
reinstate and the discharges will not be used against them 
in any way. 
WE WILL, on request, bargain with the Union as the 
exclusive collective-bargaining
 representative of the unit 
employees concerning terms and conditions of employ-
ment, and if an understanding is reached, embody that 
understanding in a signed agreement. 
WE WILL, on request, rescind the unlawful unilateral 
elimination of smoking breaks about August 6, 2002, and 

WE WILL make our employees whole for any loss of 
earnings and other benefits suffered as a result our 
unlawful action, with interest. 
WE WILL, on request, bargain with the Union over 
the effects of our decision to lay off the employees on 

our trouser line, and WE WILL reduce to writing and 
sign any agreement reached as
 a result of such bargain-
ing. 
WE WILL pay the employees laid off from the trouser 
line limited backpay in connection with our failure to 
bargain over the effects of our decision to lay them off, 
as required in the Decision and Order of the National 
Labor Relations Board. 
WE WILL furnish the Union with the information it 
requested on August 8 and 22, 2002. 
CHOCTAW MANUFACTURING CO., INC. 
 